Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction and amendment/remarks filed 11/17/2021.  Claims 1-11 are currently pending, of which claims 8-10 are withdrawn.
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 11/17/2021 is acknowledged.  Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Newly added claim 11 is treated as being included with the elected invention of Group I. 
The IDS statements filed 11/20/2018, 12/27/2018, and 12/03/2020 have been considered.  Initialed copies accompany this action. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Specification
The title of the invention is objected to for its recitation of the term “Novel” rendering it not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “Phase Change Material and Methods of Use”.  See MPEP 606. 
Claim Objections
Claims 1-4 are objected to because of the following informalities:  
3” and “85-200°C”, respectively, in order to improve clarity in the claim.
Also in claim 1, many of the components of the listed salts appear to switch spellings throughout the claim.  Some switch between British English and American English while others appear to be misspelled.  Applicant is requested to correct the different spelling of terms such that all terms match their original antecedent basis to improve clarity in the claim.  Applicant is suggested to amend: occurrences “pyrrazolium” to read as “pyrazolium”, occurrences of “methansulfonate” to read as “methanesulfonate”, occurrences of “tris(2-aminoethyl) ammonium” to read as “tris(2-aminoethyl)ammonium”, occurrences of “diphenyl phosphate” to read as “diphenylphosphate”, occurrences of “caffeneium” to read as “caffeinium”, occurrences of “methanesulphonate” to read as “methanesulfonate”, occurrences of “methansulphonate” to read as “methanesulfonate”, occurrences of “5-phenyl-1 H tetrazolium” to read as “5-phenyl-1H tetrazolium”, occurrences of “5-phenyl-1 H-tetrazolium” to read as “5-phenyl-1H tetrazolium”, occurrences of “5-phenyl-1H- tetrazolium” to read as “5-phenyl-1H tetrazolium”, occurrences of “caffenium” to read as “caffeinium”, and occurrences of “guanadinium” to read as “guanidinium” such that these terms match their original/prior antecedent basis set forth earlier in the claim and/or correct spelling errors.  Claims 2-4 are also objected to for the same reason. 
Also in claim 1, many of the species are recited twice in the in the same group, e.g., at least imidazolium diphenylphosphate, caffeinium triflate, triazolium 
Also in claim 1, many of the subscripts are not rendered correctly, e.g., “diethylenediammonium(tosylate)2” should read as “diethylenediammonium(tosylate)2”.  Applicant is requested to correct the apparent subscripts of the salts containing such.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  
	Claim 1 sets forth several Markush groups/alternative limitations (“(i) a conjugate base chosen from the group comprising …”, “(ii) a conjugate acid chosen from the group comprising …”, “wherein the phase change material comprise one or more salts of low vapour pressure and low flammability chosen from the group comprising …”).  However, each of these limitations amount to an indefinite grouping of alternatives because it is unclear what other alternatives are intended to be encompassed by the claim by reciting “comprising” instead of a closed group of alternatives. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members.  See MPEP 2173.05(h).  The open-ended Markush groups also raise an issue with respect to the salts being of “low vapour pressure and low flammability”.  Since the lists are open-ended they are not specifically limited to the recited species, and it is unclear what is meant by the relative term “low” in “low vapour pressure” and “low flammability”.  This would not be an issue if the claims were amended to be closed group(s) of alternatives since the precise species that have the low vapour pressure and low flammability would be defined.  Claims 2-4 are also indefinite for the same reason of setting forth a group of alternatives while describing the group with the transitional phrase “comprising”.  Claims 2-7 and 11 are also indefinite in general for their dependency on claim 1.  
	Also in claim 1, there is a broad limitation “wherein the salt comprises: (i) a conjugate base chosen from the group comprising benzoate, dihydrogen borate, bromide, tetra-phenylborate, ethanesulphonate, methanesulfonate, phosphonate, phosphate, diphenylphosphate, tosylate, triflate and salicylate; and (ii) a conjugate acid chosen from the group comprising pyrazolium, triazolium, dimethylethanolammonium, diethylenediammonium diethylammonium, ethylenediammonium, N,N'-dimethylethylenediamine, diethylenetriamine, tetraphenylphosphonium, 1-alkyl-3-methylimidazolium, dipropylammonium, tris(2- aminoethyl)ammonium, imidazolium, caffeinium, 5-phenyl-1H tetrazolium, sodium, and guanadinium” followed by a narrower statement of the limitation “and wherein the phase change material comprises one or more salts of low vapour pressure and low flammability chosen from the group comprising pyrrazolium methanesulfonate, …”.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For example, the broad limitation recites “sodium” as a conjugate acid yet the narrower limitation does not recite any salt containing sodium raising doubt as to whether sodium is actually required as part of the claim or not.  The same can be said for the conjugate bases “dihydrogen borate” and “phosphate”.  It is also unclear if all salts present in the mixture of salts need to be selected from the narrower statement or if merely one salt present in the mixture of salts need to be selected from the narrower statement so long as all salts fall within the open-ended metes and bounds set forth in the broad limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
	Also in claims 1 and 4, it is unclear what is meant by the species “tetraphenylphosphonium [tetra-phenylborate, C4mim tetra-phenylborate, C1mim tetra-phenylborate]” in the alternative limitation.  Are these one species or more than one species?  It is unclear whether the species/terms within the brackets/parentheses are exemplary or a part of the claimed invention.  If there is some type of a mistake with the brackets, there should also be better clarity in the antecedent basis of terms linking the 1-alkyl-3-methylimidazolum conjugate acid to the Cnmim species.  
	In claim 6, the limitation “wherein the proportion of salt to nucleating agent is 0.005 to 5 wt%” is unclear so as to render the claim indefinite.  It is unclear what the range/proportion numerically corresponds to.  Is this range a numerator of salt to a denominator of nucleating agent, i.e., 0.005 to 5 wt% salt to 100 wt.% nucleating agent?  Is this range a denominator of salt to a numerator of nucleating agent, i.e., 0.005 to 5 wt% nucleating agent to 100 wt.% salt?  Is this a ratio of parts by weight salt to parts by weight nucleating agent, i.e., 0.005 parts by weight salt to 5 parts by weight nucleating agent?  There are multiple interpretations for the limitation, which render it indefinite.  It is noted that, in the art, a nucleating agent is typically provided in a small amount relative to a large amount of a phase change material, i.e., up to 5 wt.% of a nucleating agent in a phase change material.  Applicant is requested to clarify the amount of nucleating agent(s) present in the phase change material.  Claim 11 is also indefinite for a similar reason with a different proportion. 
Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayraghavan et al. (“Protic ionic solids and liquids based on the guanidinium cation as phase-change energy-storage materials,” Energy Technol., 2013, 1, 609-612, hereinafter Vijayraghavan).
As to claim 1, Vijayraghavan teaches a phase change material including salts based on the guanidinium cation (pages 609-610).  An exemplary material is guanidinium methanesulfonate (page 610 and Table 1), which meets the claimed salt comprising methanesulfonate conjugate base, guanadinium conjugate acid, and recited salt of low vapor pressure/flammability chosen from the recited group.  
Although Vijayraghavan fails to teach the phase change material comprises a mixture of salts as claimed, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at a mixture of salts from the teachings of Vijayraghavan under the rationale of combining equivalents known for the same purpose.  The exemplary guanidinium salts in Table 1 of the reference, e.g., guanidinium methanesulfonate and guanidinium triflate, are all “organic salts of interest as phase-change materials”, and at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to combine at least two of the organic salts taught in the reference to be useful for the same purpose of obtaining a phase change material for energy storage.  The idea of combining the organic salts flows logically from their having been individually taught in the prior art.  MPEP 2144.06. 
Regarding the claimed mixture exhibiting a latent heat of fusion per unit volume of 70-350 J/cm3 and melting point of 85-200°C, at the time of the effective filing date these properties would have been expected by a person of ordinary skill in the art to flow naturally from the teachings of the reference.  See Table 1 disclosing guanidinium methanesulfonate as having a latent heat of fusion 190 J/g, density of 1.375 g/cm3, i.e., latent heat of fusion of 261 J/cm3, and melting point of 208°C and guanidinium triflate as having a latent heat of fusion of 130 J/g, density of 1.661 g/cm3, i.e., latent heat of fusion of 216 J/cm3, and melting point of 160°C.  A blend of these two exemplary compounds encompass and/or at least overlap the claimed values/ranges of latent heat of fusion and melting point.  
As to claim 4, Vijayraghavan teaches the salt comprises guanidinium methanesulfonate, as described above. 

Claims 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayraghavan et al. (“Protic ionic solids and liquids based on the guanidinium cation as phase-change energy-storage materials,” Energy Technol., 2013, 1, 609-612, hereinafter Vijayraghavan) as applied to claims 1 and 4 above, and further in view of Bank et al. (US 2012/0216981, hereinafter Bank).
The disclosure of Vijayraghavan is relied upon as set forth above. 
Vijayraghavan teaches organic ionic salts for use in thermal energy storage applications, as described above.
Vijayraghavan fails to teach the ionic salts further comprise a nucleating agent. 
However, Bank teaches thermal energy storage materials further comprising a nucleator for increasing the crystallization rate, increasing the crystal nucleation rate, increasing the crystal growth rate, increasing the number of crystals, or any combination thereof.  Exemplary nucleators are a compound including an alkaline metal, a metal oxide, a carbonate (e.g. an alkaline metal carbonate), a sulfate, a phosphate, a fluoride, a borate or any combination thereof that are preferably in a crystalline phase a temperature greater than the liquidus temperature of the thermal energy storage material, i.e., inert inorganic compounds, and are preferably included in an amount of less than about 1 percent by weight of the total composition.  See abstract and para. 0067. 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a nucleator, i.e., nucleating agent, as taught by Bank as a typical or routine additive in the composition of Vijayraghavan in order to obtain a thermal energy storage material having a tailored crystallization rate, crystal nucleation rate, crystal growth rate, number of crystals, or any combination thereof.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stock et al. (US 2013/0099156, hereinafter Stock).
As to claims 1-4, Stock teaches compositions comprising imidazolium salts as operating materials, e.g., heat transfer materials (abstract and para. 0093).  A preferred blend is imidazolium methanesulfonate and imidazolium triflate (para. 0060).  The disclosed imidazolium triflate meets the recited salt imidazolium triflate species having low vapor pressure and low flammability recited in the salt groups of claims 1, 3, and 4.  
Stock fails to explicitly teach the mixture exhibits a latent heat of fusion per unit of volume of 70-350 J/cm3 and a melting point of 85-200°C and/or at least a second, additional salt falling within the recited groups of claims 1 to 4.
However, Stock teaches the composition generally comprises a plurality of different imidazolium salts, i.e., a mixture (para. 0059), and further teaches the selection of various suitable anions for the imidazolium salts (para. 0028-0052 on page 2).  Similar to the recited conjugate base groups of the instant claims, Stock recites halides, e.g., Br-, sulfates, e.g., RaSO3-, phosphates, e.g., PO43- and RaRbPO4-, phosphonates, and borates, e.g., BO33--, H2BO3-,  and B(ORa)(ORb)(ORc)(ORd)-, where each R is independently an organic radical having 1 to 20 carbon atoms, as express teachings of the scope of the disclosed anion(s), which encompasses the claimed dihydrogen borate, bromide, tetra-phenylborate, ethanesulphonate, methanesulfonate, phosphonate, phosphate, and diphenylphosphate species of conjugate bases.  In other words, the broader express teachings of Stock meet the claimed imidazolium salt composition comprising at least one of imidazolium dihydrogen borate, imidazolium bromide, imidazolium tetra-phenylborate, imidazolium ethanesulphonate, imidazolium phosphonate, imidazolium phosphate, and imidazolium diphenylphosphate.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of a composition having a second additional salt falling within the recited salt groups among instant claims 1 to 4 from the teachings of Stock by substituting one of the imidazolium salts implied by the broad express teachings of the reference, e.g., imidazolium diphenylphosphate or imidazolium ethanesulphonate, in place of one of the exemplary imidazolium salts, e.g., imidazolium methanesulfonate, in order to obtain an imidazolium salt composition useful as a heat transfer media in industrial equipment.  The remaining claim limitations regarding latent heat of fusion and melting point would be expected by a person of ordinary skill in the art to flow naturally from the teachings of the reference since Stock teaches the same ionic liquids/salts and blends thereof as that instantly claimed, and the limitations are merely the inherent properties of the blend(s).   
Claims 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stock et al. (US 2013/0099156, hereinafter Stock) as applied to claims 1-4 above, and further in view of Bank et al. (US 2012/0216981, hereinafter Bank).
The disclosure of Stock is relied upon as set forth above. 
Stock teaches imidazolium salts for use as heat transfer media or absorption media in heating apparatus, cooling apparatus, and heat pumps, i.e., thermal energy storage applications (para. 0093).
Stock fails to teach the imidazolium salts further comprise a nucleating agent. 
However, Bank teaches thermal energy storage materials further comprising a nucleator for increasing the crystallization rate, increasing the crystal nucleation rate, increasing the crystal growth rate, increasing the number of crystals, or any combination thereof.  Exemplary nucleators are a compound including an alkaline metal, a metal oxide, a carbonate (e.g. an alkaline metal carbonate), a sulfate, a phosphate, a fluoride, a borate or any combination thereof that are preferably in a crystalline phase a temperature greater than the liquidus temperature of the thermal energy storage material, i.e., inert inorganic compounds, and are preferably included in an amount of less than about 1 percent by weight of the total composition.  See abstract and para. 0067. 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a nucleator, i.e., nucleating agent, as taught by Bank as a typical or routine additive in the composition of Stock in order to obtain a heat transfer media or absorption media, i.e., thermal energy storage material, having a tailored crystallization rate, crystal nucleation rate, crystal growth rate, number of crystals, or any combination thereof.
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
December 7, 2021